Citation Nr: 0025616	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  98-15 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral hearing 
disability.


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from September 1950 to 
September 1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

Although the veteran submitted an additional statement and a 
copy of an in-service April 1970 annual examination report 
subsequent to the last supplemental statement of the case, 
the Board finds the information received is redundant and not 
pertinent to the claim.  Therefore, a remand for RO 
consideration of this evidence is not warranted.  See 38 
C.F.R. § 20.1304(c) (1999).


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from a bilateral hearing loss disability which can 
be related to his period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for a bilateral hearing loss 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000 or 
4,000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (1999).

The veteran's service medical records (SMR's) indicate that 
at his service induction examination in September 1950, and 
on reenlistment examination in September 1961, he had normal 
hearing in each ear.  A service examination report dated 
September 1967, indicated that on the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30dB.
25dB
 10dB.
  0dB.
  0dB.
LEFT
15dB.
 10dB.
 10dB.
 25dB.
 30dB.

The veteran recently submitted an annual service examination 
report dated April 1970.  This report indicated that on the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20dB.
  20dB
 11dB.
--dB.
  17dB.
LEFT
22dB.
  19dB.
 10dB.
--dB.
  16dB.

The veteran's service retirement examination report dated May 
1970, indicated that on the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20dB.
  5dB
  0dB.
--dB.
  0dB.
LEFT
0dB.
  0dB.
  0dB.
--dB.
 30dB.

Post service medical records include a VA examination report 
dated December 1970, which contained no reference to any 
hearing acuity impairment.  

In November 1996, the veteran submitted a claim of service 
connection for bilateral hearing loss.

On VA audiological evaluation in August 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50dB.
25dB
30dB.
55dB.
75dB.
LEFT
50dB.
25dB.
50dB.
75dB.
85dB.

Speech audiometry revealed speech recognition ability of 78 
percent correct in the right ear and 74 percent correct in 
the left ear.  

The veteran has submitted written statements as to his belief 
that he had impaired hearing during service in his right ear, 
and that his current bilateral hearing disability is due to 
noise exposure he experienced in service. 

The appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that a claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one that is meritorious on its own or 
capable of substantiation."  Robinette v. Brown, 8 Vet. 
App. 69, 73-74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the appellant has not presented a 
well-grounded claim, then the appeal fails as to that claim, 
and the Board is not obligated under 38 U.S.C.A. § 5107(a) to 
assist him any further in the development of that claim.  See 
Murphy, 1 Vet. App. at 81.  For a claim to be well grounded, 
there generally must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).

The type of evidence required to make a claim well grounded 
depends upon the issue presented by the claim.  If the 
determinative issue turns on a question of medical causation 
or diagnosis, competent medical evidence is required to state 
a plausible claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The appellant 
cannot meet his initial burden under 38 U.S.C.A. § 5107(a) 
simply by relying on his own opinion as to medical matters; 
lay persons are not competent to offer medical opinions.  
Grottveit, 5 Vet. App. at 93 (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

Evidence submitted in support of a claim "must . . . be 
accepted as true for the purpose of determining whether the 
claim is well grounded . . . [except] when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the 
assertion."  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Generally, the Board should consider only the evidence that 
is or may be favorable to the claim in deciding whether a 
claim is well grounded.  See Clyburn v. West, 12 Vet. App. 
296, 302 (1999), citing Arms v. West, 12 Vet. App. 188, 195 
(1999) (noting that generally "only the evidence in support 
of the claim is to be considered" in determining whether a 
claim is well grounded), overruled on other grounds by Kessel 
v. West, 13 Vet. App. 9, 19 (1999).

In the instant case, the evidence of record does show the 
current existence of a hearing loss disability, as defined in 
the VA regulations noted above.  However, the Board further 
finds that there is no evidence of a hearing loss disability 
during service, or of sensorineural hearing loss manifest to 
a compensable degree within one year following discharge from 
service.  Although the veteran's service examination reports 
dated in April and May 1970 did show some change in his 
hearing acuity in both ears, not to the extent to meet the 
regulatory definition of a hearing loss.  Furthermore and 
more significantly, there is no competent medical evidence of 
a link, or "nexus", between the veteran's current bilateral 
hearing loss disability and his prior service.  Thus, the 
Board concludes that the veteran has failed to satisfy the 
third element of Caluza, supra., for a well-grounded claim 
for service connection for bilateral hearing loss.  
Consequently, the claim must be denied.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claim for service 
connection for bilateral hearing loss disability well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).



ORDER

Service connection for bilateral hearing loss disability is 
denied.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



